Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: 

In claim 1: lines 6-7; in claim 8: lines 5-6; in claim 15: lines 11-12; “first plurality of sessions” should be “first plurality of application sessions”.
In claim 1: lines 8-9; in claim 8: lines 6-7; in claim 15: lines 13-14; “second plurality of sessions” should be “second plurality of application sessions”.
In claim 1: line 10; in claim 8: line 8; in claim 15: line 15; “based the first plurality” should be “based on the first plurality”.
In claim 1: line 12: in claim 8: line 9; in claim 15: lines 17; “based on second plurality” should be “based on the second plurality”.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,965,678. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation features of claims 1, 8 and 15 in the current application are generic to their corresponding limitation in claims 1, 8 and 15 respectively of the conflicting US Patented application (US. Pat. No.: 10,965,678). Dependent claims 2-7, 9-14 and 16-20 of the current application are also generic to their respective limitations in the corresponding claims of the patented application (US. Pat. No.: 10,965,678).

Instant Application 17/194132
Conflicting US. Pat. No.: 10,965,678
1. A computer implemented method to generate rolling timing information, comprising: monitoring, using one or more processors a first plurality of application sessions on a first server group and a second plurality of application sessions on a second server group; determining, using the one or more processors based on monitoring the first plurality of sessions, a first plurality of durations for the first plurality of sessions, and, based on monitoring the second plurality of sessions, a second plurality of durations for the second plurality of sessions; determining, using the one or more processors based the first plurality of durations, a first rebuild interval for the first server group; determining, using the one or more processors based on second plurality of durations, a second rebuild interval for the second server group; generating, using the one or more processors, rolling timing information indicating rebuild timings for the first server group based on the first rebuild interval and rebuild timings for the second server group based on the second rebuild interval, wherein the rebuilt timings for the first server group and the second server group are staggered; and causing the first server group to be rebuilt and the second server group to be rebuilt based on the rolling timing information.
1. A computer implemented method to generate rolling timing information, comprising: monitoring, using one or more processors a first plurality of application sessions on a first server group and a second plurality of application sessions on a second server group; determining, using the one or more processors based on monitoring the first plurality of sessions, a first plurality of durations for the first plurality of sessions, and, based on monitoring the second plurality of sessions, a second plurality of durations for the second plurality of sessions; determining, using the one or more processors based the first plurality of durations, a first rebuild interval for the first server group; determining, using the one or more processors based on second plurality of durations, a second rebuild interval for the second server group; generating, using the one or more processors, rolling timing information indicating rebuild timings for the first server group based on the first rebuild interval and rebuild timings for the second server group based on the second rebuild interval, wherein the rebuilt timings for the first server group and the second server group are staggered; storing, in memory, a first entry for the first server group, wherein the first entry comprises a time for normal operation mode, a time for shutdown preparation mode, and a time for rebuilding mode; and causing the first server group to be rebuilt and the second server group to be rebuilt based on the rolling timing information.
8. A non-transitory computer readable medium comprising stored instructions, the instructions when executed by one or more processors cause the one or more processors to: monitor a first plurality of application sessions on a first server group and a second plurality of application sessions on a second server group; determine, based on monitoring the first plurality of sessions, a first plurality of durations for the first plurality of sessions, and, based on monitoring the second plurality of sessions, a second plurality of durations for the second plurality of sessions; determine, based the first plurality of durations, a first rebuild interval for the first server group; determine, based on second plurality of durations, a second rebuild interval for the second server group; generate rolling timing information indicating rebuild timings for the first server group based on the first rebuild interval and rebuild timings for the second server group based on the second rebuild interval, wherein the rebuilt timings for the first server group and the second server group are staggered; and cause the first server group to be rebuilt and the second server group to be rebuilt based on the rolling timing information.
8. A non-transitory computer readable medium comprising stored instructions, the instructions when executed by one or more processors cause the one or more processors to: monitor a first plurality of application sessions on a first server group and a second plurality of application sessions on a second server group; determine, based on monitoring the first plurality of sessions, a first plurality of durations for the first plurality of sessions, and, based on monitoring the second plurality of sessions, a second plurality of durations for the second plurality of sessions; determine, based the first plurality of durations, a first rebuild interval for the first server group; determine, based on second plurality of durations, a second rebuild interval for the second server group; generate rolling timing information indicating rebuild timings for the first server group based on the first rebuild interval and rebuild timings for the second server group based on the second rebuild interval, wherein the rebuilt timings for the first server group and the second server group are staggered; store, in memory, a first entry for the first server group, wherein the first entry comprises a time for normal operation mode, a time for shutdown preparation mode, and a time for rebuilding mode; and cause the first server group to be rebuilt and the second server group to be rebuilt based on the rolling timing information.
15. A system to generate rolling timing information, comprising: a first server group of servers; a second server group of servers, each server in the first server group and second server group including software that includes an operating system and an application that supports user sessions; one or more processors; and a non-transitory computer readable medium storing instructions, the instructions when executed by the one or more processors cause the one or more processors to: monitor a first plurality of application sessions on a first server group and a second plurality of application sessions on a second server group; determine, based on monitoring the first plurality of sessions, a first plurality of durations for the first plurality of sessions, and, based on monitoring the second plurality of sessions, a second plurality of durations for the second plurality of sessions; determine, based the first plurality of durations, a first rebuild interval for the first server group; determine, based on second plurality of durations, a second rebuild interval for the second server group; generate rolling timing information indicating rebuild timings for the first server group based on the first rebuild interval and rebuild timings for the second server group based on the second rebuild interval, wherein the rebuilt timings for the first server group and the second server group are staggered; and cause the first server group to be rebuilt and the second server group to be rebuilt based on the rolling timing information.
15. A system to generate rolling timing information, comprising: a first server group of servers; a second server group of servers, each server in the first server group and second server group including software that includes an operating system and an application that supports user sessions; one or more processors; and a non-transitory computer readable medium storing instructions, the instructions when executed by the one or more processors cause the one or more processors to: monitor a first plurality of application sessions on a first server group and a second plurality of application sessions on a second server group; determine, based on monitoring the first plurality of sessions, a first plurality of durations for the first plurality of sessions, and, based on monitoring the second plurality of sessions, a second plurality of durations for the second plurality of sessions; determine, based the first plurality of durations, a first rebuild interval for the first server group; determine, based on second plurality of durations, a second rebuild interval for the second server group; generate rolling timing information indicating rebuild timings for the first server group based on the first rebuild interval and rebuild timings for the second server group based on the second rebuild interval, wherein the rebuilt timings for the first server group and the second server group are staggered; store, in memory, a first entry for the first server group, wherein the first entry comprises a time for normal operation mode, a time for shutdown preparation mode, and a time for rebuilding mode; and cause the first server group to be rebuilt and the second server group to be rebuilt based on the rolling timing information.




Allowable Subject Matter
Claims 1-20 would be allowable provided that the above outstanding rejection and objection have been resolved.  The following is a statement of reasons for the indication of allowable subject matter: 
The claimed invention denies or prevents hackers or unauthorized access to servers in a plurality of server groups to those intruders or hackers intended to exploit software bugs or faults in configurations of software, application, operations systems, firmware or network elements in general. The invention monitors and determine duration of application sessions for applications running or different server groups and determine their rebuild interval time. Rolling timing information is generated to indicate rebuild timing for each server groups, so that servers in each server groups are rebuilt in a staggered manner according to the rolling timing information. This invention can stop escalating access to unauthorized resources proving a higher security solution. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.
Patel (US 20150269044 A1) disclose systems and techniques for controlling restoration of a storage aggregate within a network storage environment, a first set of storage controllers are located at a first or local storage site and a second set of storage controllers are located at a second or remote storage site. The first set of storage controllers may manage a first storage aggregate (e.g., a logical grouping of storage devices that may be assigned to or owned by the first set of storage controllers) and the second set of storage controllers may manage a second storage aggregate (e.g., a logical grouping of storage devices that may be assigned to or owned by the second set of storage controllers). Data may be mirrored from the local storage device to the remote storage device for disaster recovery and/or switchover operation. If a disaster associated with the first storage site occurs, then the second set of storage controllers at the second storage site may take over the remote storage device for switchover operation so that the second set of storage controllers may provide data access to the first storage aggregate utilizing the data mirrored to the remote storage device from the local storage device. In this way, disaster recovery and/or continued access to data may be provided. When the disaster at the first storage site is resolved, the local storage device is restored at the first storage site. 
Patel  further discloses in [0051] that the gate blocks automated reconstruction associated with the local storage device. For example, automated reconstruction may be a mechanism that identifies local storage devices having a logical association. If the automated reconstruction determines that one of the local storage devices of the logical association is online and another is offline, then the automated reconstruction may reconstruct/rebuild the offline local storage device. Thus, if the gate was not created for the local storage device and the second local storage device is brought online before the local storage device, then the automated reconstruction would begin reconstructing the local storage device even though the local storage device will be momentarily brought online by the administrator after the second local storage device. In this way, gates may be created for the local storage device, the second local storage device, and/or other local storage devices so that such local storage devices are concurrently brought online, which may mitigate unnecessary automated reconstruction otherwise occurring due to bringing local storage devices online in a staggered manner.
Watt (US 20030126202 A1) provides a management tool that streamlines server allocation and provisioning processes within a data center. Provisioning a server is accomplished by generating a fully configured, bootable system image, complete with network address assignments, virtual LAN (VLAN) configuration, load balancing configuration, and the like. System images are stored in a storage repository and are accessible to more than one server. Allocation is accomplished using a switching mechanism which matches each server with an appropriate system image based upon current configuration or requirements of the data center. Thus, real-time provisioning and allocation of servers in the form of automated responses to changing conditions within the data center is possible. The ability to instantly re-provision servers, safely and securely switch under-utilized server capacity to more productive tasks, and improve server utilization is also provided.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/             Primary Examiner, Art Unit 2494